UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-164488 CHINA MODERN AGRICULTURAL INFORMATION, INC. ( Exact name of registrant as specified in its charter) Nevada 27-2776002 State or other jurisdiction of Incorporation or organization (I.R.S. Employer Identification No.) No.A09, Wuzhou Sun Town Limin Avenue, Limin Development District Harbin, Heilongjiang, China N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (86) 0451-84800733 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock Over the Counter $0.001 par value Bulletin Board Securities registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered pursuant to Section 12(g) of the Exchange Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The aggregate market value of the Company’s common stock held by non-affiliates computed by reference to the closing bid price of the Company’s common stock, as of the last business day of the registrant’s most recently completed fiscal quarter: $17,209,612. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: 53,100,000 shares of common stock, par value $0.001 per share, issued and outstanding as of September 26, 2012. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I Page ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 14 ITEM 1B. UNRESOLVED STAFF COMMENTS 14 ITEM 2. PROPERTIES 15 ITEM 3. LEGAL PROCEEDINGS 15 ITEM 4. MINE SAFETY DISCLOSURE 15 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6. SELECTED FINANCIAL DATA 16 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 23 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 ITEM 9A. CONTROLS AND PROCEDURES 24 ITEM 9B. OTHER INFORMATION 24 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 25 ITEM 11. EXECUTIVE COMPENSATION 27 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 30 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 30 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 31 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 32 SIGNATURES 33 Forward-Looking Statements Certain statements in this Annual Report on Form 10-K constitute “forward-looking statements” made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 that are based on current expectations, estimates, forecasts and assumptions and are subject to risks and uncertainties. Words such as “anticipate,” “assume,” “believe,” “estimate,” “expect,” “goal,” “intend,” “plan,” “project,” “seek,” “target,” and variations of such words and similar expressions are intended to identify such forward-looking statements. All forward-looking statements speak only as of the date on which they are made. Such forward-looking statements are subject to certain risks, uncertainties and assumptions relating to certain factors that could cause actual results to differ materially from those anticipated in such statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Annual Report on Form 10-K and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Annual Report on Form 10-K. All subsequent written and oral forward-looking statements concerning other matters addressed in this Annual Report on Form 10-K and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Annual Report on Form 10-K. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 1 Item 1.Business In this Annual Report on Form 10-K, references to “we,” “our,” “us,” “the Company,” refer to China Modern Agriculture Information, Inc. and its subsidiaries and variable interest entities on a consolidated basis. In addition, unless the context otherwise requires and for the purposes of this report only ● “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; ● “Jiasheng Consulting” refers to Jiasheng Consulting Managerial Co., Ltd., a PRC company; ● “Operating Company or Operating Companies” refers to Value Development Holding, Value Development Group, Jiasheng Consulting, Zhongxian Information, Xinhua Cattle, and Yulong Cattle. ● “PRC,” “China,” and “Chinese,” refer to the People’s Republic of China; ● “Renminbi” and “RMB” refer to the legal currency of China; ● “SEC” refers to the United States Securities and Exchange Commission; ● “Securities Act” refers to the Securities Act of 1933, as amended; ● “Yulong Cattle” refers to Shangzhi Yulong Cattle Co., Ltd., a PRC company; ● “U.S. dollars,” “dollars” and “$” refer to the legal currency of the United States; ● “Value Development Holding” refers to Value Development Holding Limited., a British Virgin Islands company; ● “Value Development Group” refers to Value Development Group Limited, a Hong Kong company; ● “Xinhua Cattle” refers to Heilongjiang Xinhua Cattle Industry Co., Ltd., a PRC company; ● “Zhongxian Information” refers to Heilongjiang Zhongxian Information Co., Ltd., a PRC company; We are a leading producer and distributor of raw fresh milk in China. We have three operating entities with an aggregate fresh milk production capacity of approximately 149 tons (approximately 4,731 gallons) per day. We also have 39 exclusive individual partners with an aggregate fresh milk production capacity of approximately 245 tons per day. Corporate History We were incorporated on December 22, 2008 under the laws of the State of Nevada.We were formerly known as Trade Link Wholesalers Inc. (“Trade Link”). On April 4, 2011, the Board of Directors of Trade Link filed an amendment to the Certificate of Incorporation with the State of Nevada and changed our name from Trade Link to China Modern Agricultural Information, Inc. On January 28, 2011, we entered into a Share Exchange Agreement (the “Exchange Agreement”) by and among (i) Value Development, a British Virgin Islands company, (ii) Value Development’s shareholders, (iii) us, and (iv) our former principal stockholders.Pursuant to the terms of the Exchange Agreement, Value Development’s shareholders transferred to us all of the shares of Value Development in exchange for the issuance of 35,998,000 shares of our common stock (the “Securities Exchange”). The shares issued to Value Development’s shareholder in the Securities Exchange constituted approximately 87.80% of our issued and outstanding shares of common stock as of and immediately after the consummation of the Securities Exchange. As a result of the Securities Exchange, Value Development became our wholly owned subsidiary and Value Development’s former principal stockholder became our principal stockholders. Value Development Holdings was incorporated under the laws of British Virgin Islands on June 24, 2010 to serve as an investment holding company. Value Development Holdings owns 100% of the equity interest of Value Development Group, a company incorporated under the laws of Hong Kong on September 17, 2010. Value Development Group owns 100% of the equity interest ofHarbin Jiasheng Consulting Managerial Co., Ltd., a company incorporated under the laws of China on September 15, 2010. On December 21, 2010, Jiasheng Consulting entered into a series of contractual agreements with Zhongxian Information, Co., Ltd., a company incorporated under the laws of the PRC, and its shareholders, in which Jiasheng Consulting effectively assumed management of the business activities of Zhongxian Information and its 99% owned subsidiary Heilongjiang Xinhua Cattle, and has the right to appoint all executives and senior management and the members of the board of directors of Zhongxian Information. Zhongxian Information was founded on January 21 2005, and is headquartered in the Limin Development Zone, Harbin, Heilongjiang Province, with registered capital of 10 million RMBor $1,206,800. The contractual arrangements are comprised of a series of agreements, including an Exclusive Business Cooperation Agreement, Exclusive Option Agreement, and an Equity Interest Pledge Agreement, through which Jiasheng Consulting has the right to provide exclusive complete business support and technical and consulting service to Zhongxian Information. Additionally, Zhongxian Information’s shareholders have pledged their rights, titles and equity interest in Zhongxian Information as security for Jiasheng Consulting to collect consulting and services fees provided to Zhongxian Information through an Equity Pledge Agreement. In order to further reinforce Jiasheng Consulting’s rights to control and operate Zhongxian Information, the shareholders of Zhongxian Information have granted Jiasheng Consulting the exclusive right and option to acquire all of their equity interests in Zhongxian Information through an Exclusive Option Agreement. Zhongxian Information was incorporated in China in January 2005 with registered capital of 10 million Renminbi or $1,206,800.In February 2006, Zhongxian Information acquired 99% of the registered capital of Xinhua Cattle, which was incorporated in China in December 2005 with registered capital of three million RMB or $371,580. On November 23, 2011, Zhongxian Information acquired 100% of the equity interest of Yulong Cattle in exchange for (i) issuance of 9,000,000 shares of our common stock, and (ii) cash payment of $4,396,000, to Yulong Cattle’s former shareholders. Yulong Cattle was incorporated on December 4, 2007 under the laws of the PRC. Yulong Cattle, located in Harbin, Heilongjiang, northeast of China, is a livestock company that engages in cow breeding and fresh milk distribution, and primarily generates its revenue from the sale of fresh milk. 2 Our current corporate structure is set forth below: 3 Change in Business Model In addition to selling fresh milk to Chinese manufacturing and distribution companies of dairy products, we started to stream revenue from making commission from the local farmers on their monthly milk sales. Since June 2011, we started to sell our milk cows to local farmer in exchange for monthly payments from the local farmers on their monthly milk sales. The monthly payments represent the monthly installments, including interest, for the purchase price of milk cows sold or a mix of the purchase price and commissions for our assistance in arranging for the sale of the milk. Sale of Milk Cows In June 2011, we sold 2,000 milk cows to six local farmers with the purchase price being paid in installments over a five-year period with a minimum payment of 20% of the sales price annually. No down payment was made by the farmers for these sales in June 2011. In August 2011, through initial negotiation and subsequent modification of sales terms, we sold 5,635 milk cows to 20 local farmers with a 10% down payment with monthly installments plus interest at 7% on any remaining principal payment over a period of the remaining useful life of the cows sold. In September 2011, we also sold 3,787 milk cows to 13 local farmers with monthly installments over a period of the remaining useful life of the cows sold with no down payment. We also charge interest at a rate of 7% annually on the outstanding principal amount. The receivable related to the sales of cows is included in notes receivable in the accompanying consolidated balance sheets as of June 30, 2012 and June 30, 2011.In addition to monthly installments for the purchase price of the cows sold, these local farmers who bought our cows in August and September 2011 also pay commissions to us each month for our assistance in arranging for the sale of their milk. Pursuant to the agreements with these local farmers entered in August and September 2011, we are also entitled to 30% of the monthly milk sales generated by the cows sold. The 30% monthly payments represent the monthly installments, including interest, for the purchase price of cows sold and commissions for our assistance in arranging for the sale of the milk.Wealsoentered into agreements with local farmers for a 30% commission of their monthly milk sales generated by the cows sold in June 2011. There were no other sales of milk cows to local farmers under these agreements during the year ended June 30, 2012. By June 30, 2012, we had 14,067 cows, among which, 9,357 cows continue to be fed by local farmers, 400 cows are fed by our variable interest entity Xinhua Cattle, and 4,310 cows are fed by Yulong Cattle. Starting with the quarter ended September 30, 2011, the food costs for feeding cows increased significantly. The food costs paid to the farmers for feeding cows per month increased from RMB 200 or $32 to RMB 280 or $44, RMB 280 or $44 to RMB 350 or $55, RMB 300 or $47 to RMB 380 or $ 60 and RMB 450 or $ 71 to RMB 540 or $ 85for baby cows, pre-adult cows, young cows and milk cows respectively. This was the main reason we disposed of a large number of our cows and rented the grassland. Products Zhongxian Information’s products include (1) raw milk; and (2) processing and sale of green organic fertilizer. Zhongxian Information has formed a livestock business system which integrates raw milk production and organic fertilizer production for direct sale to suppliers. Our farmland is located in the Heilongjiang province which has a humid continental climate. This climate is ideal for the growth of grass, which in turn is essential in the grazing and feeding of our cattle that aids in our breeding of cows and calves, raw milk production and organic fertilizer production. Raw Milk We exclusively use Holstein cows for our milk production. Holstein cows are well-regarded for their abundant milk production and high quality milk. Currently, Zhongxian Information’s cows maintain a milking period of 305 days, producing milk that contains approximately 3.5% fat. Each adult cow is capable of producing 6500-7500 kg annually. Beijing Meilinong Technology Development Co, Ltd is our only milk cow supplier in fiscal 2012. We maintain strict quality control and testing procedures to ensure our milk products are of a high quality. The milk production and quality controls ensure that the milk produced is high in nutrients and active biological substances. Cow Feeders Pursuant to a series entrust feeding agreements with local farmers, Xinhua Cattle outsources 90% of its cows to local farmers for the purposes of aiding in our milk production. Pursuant to these agreements, we pay for the fostering fees and feed costs. In return, the local farmers provide us with the raw milk produced by the cows. Pursuant to these entrust feeding agreements, we entrust our cattle to local farmers to assist in a more efficient means to produce raw milk, as well as manure, used in our production of organic fertilizer. In that regard, we pay a monthly fee to local farmers that correlate to the number of calves, cattle and cows that are placed in their care. Pursuant to the agreements, local farmers are responsible for the feeding and raising of the cattle as well as the raw milk production. Additionally, these local farmers ensure that each cow produces a minimum of 20 kg of milk daily. These agreements provide for a monthly fee of 30 RMB or $4.7 per calf, 50 RMB or $7.9 per adult cattle, 80 RMB or $12.6 for young cattle and 180 RMB for cows to be paid to the local farmers. We are responsible for reimbursing the local farmers for the feeding costs. These agreements provide that the monthly feeding costs are determined as follows: 200 RMB or $32 per calf, 280 RMB or $44 per adult cattle, 300 RMB or $47 per young cattle, and 450 RMB or $71 per cow. Local farmers are responsible for the production of milk and are required to timely deliver the milk production daily. All of the raw milk produced by the cattle is owned by us. 4 Additionally, the local farmers are contractually obligated to conduct periodic breeding for the young cattle and cows, at our expense. The breeding is overseen by veterinarians of our choosing. All calves produced by our entrusted cows are our property, and all calve births are overseen by veterinarians of our choosing. All cow waste produced by our entrusted cattle is owned by us. The local farmers are obligated to collect the waste and provide it to us for further processing, and eventual sale as organic fertilizer. Raw Milk Customers Mengniu Dairy Co. Ltd. Mengniu Dairy Co. Ltd. (“Mengniu”) has been a purchaser of our raw milk products since 2006. Our current and previous contractual arrangement provides for the purchase of our milk at the base price of RMB 1.85 or $0.29/kilogram. However, the base price is based on the standard of our raw milk, namely, fat percentage of3.1%, protein percentage of 2.95%, and the Level One microorganism quality (less than 0.5 million / ml). Mengniu has signed a two year contractual commitment to continue to purchase raw milk products from us until December 30, 2012. 5 Mengniu accounted for 3% of all milk sales for the year ended June 30, 2012 and 48% of all milk sales for the year ended June 30, 2011. Feihe Dairy Co., Ltd. Longjiang Branch Feihe Dairy Co., Ltd. Longjiang Branch (“Feihe Dairy”) has been a purchaser of our raw milk products since 2006. Our current and previous contractual arrangement provides for the purchase of our milk at the base price of RMB 1.85 or $0.29/kilogram. However, the base price is based on the standard of our raw milk, namely, fat percentage of3.1%, protein percentage of 2.95%, and the Level One microorganism quality (less than 0.5 million / ml). Feihe Dairy has signed a two year contractual commitment to continue to purchase raw milk products from us until December 15, 2012. Feihe Dairy accounted for 2% of all our milk sales for the year ended June 30, 2012 and48% of all our milk sales for the year ended June 30, 2011. 6 Organic Fertilizer As a by-product of our milk and beef businesses, we use the resulting manure as a source of additional revenue. In that regard we combine the raw material, the manure, with inoculating complex microbial agents. Once we combine the manure with the microbial agents, we then ferment the product using biological and chemical processes and microbial fermentation technology, which produces the organic fertilizer. Our fertilizer product is unique, in that it decomposes slowly, maintains long fertilizing effect and slow nutrient loss. It can effectively promote the proliferation of useful microorganisms and enhance soil fertility, resulting in more abundant crop growth. The sale of organic fertilizer only makes up a very small amount of our total revenue.We secured USD $49,229 in revenue from our organic fertilizer sales in the year ending June 30, 2012 and USD $210,771 in revenue from our organic fertilizer sales in the year ending on June 30, 2011. Jianfa Bio-Organic Fertilizer Plant was the sole customer for our organic fertilizer products from 2006 to June 2011. Since July 2011, we have been selling our organic fertilizer products to Heilongjiang Soyang Bio Energy Development Ltd. Farmland We operate on 16,666,750 square meters of leased grassland. Xinhua is the only company utilizing this leased grassland and they currently have 400 cows grazing this leased grassland. 7 Research and Development We had no expenses on research and development activities Company during the fiscal years 2012 and 2011. Intellectual Property We regard the protection of our copyrights, service marks, trademarks, trade secrets and other intellectual property rights as critical to our future success. We rely on contractual restrictions to protect our proprietary rights in products and services. We cannot assure you that these contractual arrangements or the other steps taken by us to protect our intellectual property will prove sufficient to prevent misappropriation of our technology or to deter independent third-party development of similar technologies. Trademarks Through Zhongxian Information, we have registered the following trademark with the Trademark Office, State Administration for Industry and Commerce in the PRC: No. RegistrationNo. Trademark Registrant ItemCategory ExpirationDate 1 MANCUNXIANG Zhongxian Information Category No. 30 (Staple food):Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and preparations made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder, salt, mustard; vinegar, sauces (condiments); spices; ice. December 13, 2019 2 ZHONGXIAN PROPERTY Zhongxian Information Category No. 31 (Natural agricultural products): Agricultural, horticultural and forestry products and grains not included in other classes; live animals; fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for animals, malt. March 6, 2018 3 ZHONGXIAN INFORMATION Zhongxian Information Category No. 38 (Communication services): Telecommunications. January 6, 2019 4 ZHONGXIAN TECHNOLOGY Zhongxian Information Category No. 42 (Scientific and technological services): Scientific and technological services and research and design relating thereto; industrial analysis and research services; design and development of computer hardware and software. January 6, 2019 We plan to file for extension with the Trademark Office of the above trademark before the expiration date. 8 Copyright The Company currently does not own any copyrights.Copyright of Zhongxian Agricultural Economy Network Services System V1.0 and Zhongxian Agricultural Capital Information Services System V1.0 were previously contributed to the Company by its shareholders and have now been reverted back to such shareholders. Domain Names Zhongxian Information owns the domain name www.hljzhongxian.com with a registration number of Hei ICP Bei 10200342. Government Regulation We are subject to inspection of the Livestock and Veterinary Bureau each quarter for our breeder farms. We have never been penalized by the bureau. China Regulations This section sets forth a summary of the most significant Chinese regulations or requirements that may affect our business activities operated in China or our shareholders’ right to receive dividends and other distributions of profits from the PRC subsidiaries. 9 Foreign Investment in PRC Operating Companies The Foreign Investment Industrial Catalogue jointly issued by the MOFCOM and the National Development and Reform Commission or the NDRC in 2007 classified various industries/business into three different categories: (i) encouraged for foreign investment; (ii) restricted to foreign investment; and (iii) prohibited from foreign investment. For any industry/business not covered by any of these three categories, they will be deemed industries/business permitted to have foreign investment. Except for those expressly provided restrictions, encouraged and permitted industries/business are usually 100% open to foreign investment and ownership. With regard to those industries/business restricted to or prohibited from foreign investment, there is always a limitation on foreign investment and ownership. The PRC Subsidiary’s business does not fall under the industry categories that are restricted to, or prohibited from foreign investment and is not subject to limitation on foreign investment and ownership. Regulation of Foreign Currency Exchange Foreign currency exchange in the PRC is governed by a series of regulations, including the Foreign Currency Administrative Rules (1996), as amended, and the Administrative Regulations Regarding Settlement, Sale and Payment of Foreign Exchange (1996), as amended. Under these regulations, the Renminbi is freely convertible for trade and service-related foreign exchange transactions, but not for direct investment, loans or investments in securities outside the PRC without the prior approval of SAFE. Pursuant to the Administrative Regulations Regarding Settlement, Sale and Payment of Foreign Exchange (1996), FIEs may purchase foreign exchange without the approval of SAFE for trade and service-related foreign exchange transactions by providing commercial documents evidencing these transactions. They may also retain foreign exchange, subject to a cap approved by SAFE, to satisfy foreign exchange liabilities or to pay dividends. However, the relevant Chinese government authorities may limit or eliminate the ability of FIEs to purchase and retain foreign currencies in the future. In addition, foreign exchange transactions for direct investment, loan and investment in securities outside the PRC are still subject to limitations and require approvals from SAFE. Regulation of FIEs’ Dividend Distribution The principal laws and regulations in the PRC governing distribution of dividends by FIEs include: (i) The Sino-foreign Equity Joint Venture Law (1979), as amended, and the Regulations for the Implementation of the Sino-foreign Equity Joint Venture Law (1983), as amended; (ii) The Sino-foreign Cooperative Enterprise Law (1988), as amended, and the Detailed Rules for the Implementation of the Sino-foreign Cooperative Enterprise Law (1995), as amended; (iii) The Foreign Investment Enterprise Law (1986), as amended, and the Regulations of Implementation of the Foreign Investment Enterprise Law (1990), as amended. Under these regulations, FIEs in the PRC may pay dividends only out of their accumulated profits, if any, determined in accordance with Chinese accounting standards and regulations. In addition, foreign-invested enterprises in the PRC are required to set aside at least 10% of their respective accumulated profits each year, if any, to fund certain reserve funds unless such reserve funds have reached 50% of their respective registered capital. These reserves are not distributable as cash dividends. The board of directors of a FIE has the discretion to allocate a portion of its after-tax profits to staff welfare and bonus funds, which may not be distributed to equity owners except in the event of liquidation. 10 Regulation of a Foreign Currency’s Conversion into RMB and Investment by FIEs On August 29, 2008, SAFE issued a Notice of the General Affairs Department of the State Administration of Foreign Exchange on the Relevant Operating Issues concerning the Improvement of the Administration of Payment and Settlement of Foreign Currency Capital of Foreign-Invested Enterprises or Notice 142, to further regulate the foreign exchange of FIEs. According to the Notice 142, FIEs shall obtain verification report from a local accounting firm before converting its registered capital of foreign currency into Renminbi, and the converted Renminbi shall be used for the business within its permitted business scope. The Notice 142 explicitly prohibits FIEs from using RMB converted from foreign capital to make equity investments in the PRC, unless the domestic equity investment is within the approved business scope of the FIE and has been approved by SAFE in advance. Regulation of Foreign Exchange in Certain Onshore and Offshore Transactions In October 2005, SAFE issued the Notice on Issues Relating to the Administration of Foreign Exchange in Fund-raising and Return Investment Activities of Domestic Residents Conducted via Offshore Special Purpose Companies, or SAFE Notice 75, which became effective as of November 1, 2005, and was further supplemented by two implementation notices issued by SAFE on November 24, 2005 and May 29, 2007, respectively. SAFE Notice 75 states that PRC residents, whether natural or legal persons, must register with the relevant local SAFE branch prior to establishing or taking control of an offshore entity established for the purpose of overseas equity financing involving onshore assets or equity interests held by them. The term “PRC legal person residents” as used in SAFE Notice 75 refers to those entities with legal person status or other economic organizations established within the territory of the PRC. The term “PRC natural person residents” as used in SAFE Notice 75 includes all PRC citizens and all other natural persons, including foreigners, who habitually reside in the PRC for economic benefit. SAFE implementation notice of November 24, 2005 further clarifies that the term “PRC natural person residents” as used under SAFE Notice 75 refers to those “PRC natural person residents” defined under the relevant PRC tax laws and those natural persons who hold any interests in domestic entities that are classified as “domestic-funding” interests. PRC residents are required to complete amended registrations with the local SAFE branch upon: (i) injection of equity interests or assets of an onshore enterprise to the offshore entity, or (ii) subsequent overseas equity financing by such offshore entity. PRC residents are also required to complete amended registrations or filing with the local SAFE branch within 30 days of any material change in the shareholding or capital of the offshore entity, such as changes in share capital, share transfers and long-term equity or debt investments and these changes do not relate to return investment activities. PRC residents who have already organized or gained control of offshore entities that have made onshore investments in the PRC before SAFE Notice 75 was promulgated must register their shareholdings in the offshore entities with the local SAFE branch on or before March 31, 2006. Under SAFE Notice 75, PRC residents are further required to repatriate into the PRC all of their dividends, profits or capital gains obtained from their shareholdings in the offshore entity within 180 days of their receipt of such dividends, profits or capital gains. The registration and filing procedures under SAFE Notice 75 are prerequisites for other approval and registration procedures necessary for capital inflow from the offshore entity, such as inbound investments or shareholders loans, or capital outflow to the offshore entity, such as the payment of profits or dividends, liquidating distributions, equity sale proceeds, or the return of funds upon a capital reduction. 11 Government Regulations Relating to Taxation On March 16, 2007, the National People’s Congress or NPC, approved and promulgated the PRC Enterprise Income Tax Law, which we refer to as the New EIT Law. The New EIT Law took effect on January 1, 2008. Under the New EIT Law, FIEs and domestic companies are subject to a uniform tax rate of 25%. The New EIT Law provides a five-year transition period starting from its effective date for those enterprises which were established before the promulgation date of the New EIT Law and which were entitled to a preferential lower tax rate under the then-effective tax laws or regulations. On December 26, 2007, the State Council issued a Notice on Implementing Transitional Measures for Enterprise Income Tax, or the Notice, providing that the enterprises that have been approved to enjoy a low tax rate prior to the promulgation of the New EIT Law will be eligible for a five-year transition period since 1 January, 2008, during which time the tax rate will be increased step by step to the 25% unified tax rate set out in the New EIT Law. From 1 January, 2008, for the enterprises whose applicable tax rate was 15% before the promulgation of the New EIT Law , the tax rate will be increased to 18% for year 2008, 20% for year 2009, 22% for year 2010, 24% for year 2011, 25% for year 2012. For the enterprises whose applicable tax rate was 24%, the tax rate will be changed to 25% from January 1, 2008. The New EIT Law provides that an income tax rate of 20% may be applicable to dividends payable to non-PRC investors that are “non-resident enterprises”. Non-resident enterprises refer to enterprises which do not have an establishment or place of business in the PRC, or which have such establishment or place of business in the PRC but the relevant income is not effectively connected with the establishment or place of business, to the extent such dividends are derived from sources within the PRC. The income tax for non-resident enterprises shall be subject to withholding at the income source, with the payor acting as the obligatory withholder under the New EIT Law, and therefor such income taxes generally called withholding tax in practice. The State Council of the PRC has reduced the withholding tax rate from 20% to 10% through the Implementation Rules of the New EIT Law. It is currently unclear in what circumstances a source will be considered as located within the PRC. We are a U.S. holding company and substantially all of our income is derived from dividends we receive from our subsidiaries located in the PRC. Thus, if we are considered as a “non-resident enterprise” under the New EIT Law and the dividends paid to us by our subsidiary in the PRC are considered income sourced within the PRC, such dividends may be subject to a 10% withholding tax. Such income tax may be exempted or reduced by the State Council of the PRC or pursuant to a tax treaty between the PRC and the jurisdictions in which our non-PRC shareholders reside. For example, the 10% withholding tax is reduced to 5% pursuant to the Double Tax Avoidance Agreement Between Hong Kong and Mainland China if the beneficial owner in Hong Kong owns more than 25% of the registered capital in a company in the PRC. The new tax law provides only a framework of the enterprise tax provisions, leaving many details on the definitions of numerous terms as well as the interpretation and specific applications of various provisions unclear and unspecified. Any increase in the combined company’s tax rate in the future could have a material adverse effect on its financial conditions and results of operations. Regulations of Overseas Investments and Listings On August 8, 2006, six PRC regulatory agencies, including MOFCOM, CSRC, SASAC, SAT, SAIC and SAFE, jointly amended and released the M&A Rules, which became effective on September 8, 2006. This regulation, among other things, includes provisions that purport to require that an offshore SPV formed for purposes of overseas listing of equity interest in PRC companies and controlled directly or indirectly by PRC companies or individuals obtain the approval of CSRC prior to the listing and trading of such SPV’s securities on an overseas stock exchange. On September 21, 2006, CSRC published on its official website procedures regarding its approval of overseas listings by SPVs. CSRC approval procedures require the filing of a number of documents with CSRC and it would take several months to complete the approval process. The application of the M&A Rules with respect to overseas listings of SPVs remains unclear with no consensus currently existing among the leading PRC law firms regarding the scope of the applicability of CSRC approval requirement. 12 Regulations on Work Safety On June 29, 2002, the Work Safety Law (“WSL”) of the PRC was adopted by the Standing Committee of the 9th National People’s Congress and came into effect on November 1, 2002, as amended on August 27, 2009. The WSL provides general work safety requirements for entities engaging in manufacturing and business activities within the PRC. Additionally, Regulation on Work Safety Licenses (“RWSL”), as adopted by the State Council on January 7, 2004 effective on January 13, 2004, requires enterprises engaging in the manufacture of dangerous chemicals to obtain a work safety license with a term of three years. If a work safety license needs to be extended, the enterprise must go through extension procedures with authorities three months prior to its expiration. In addition, on May 17, 2004, the Measures for Implementation of Work Safety Licenses of Dangerous Chemicals Production was promulgated as implementing measures to the Regulation on Work Safety Licenses which provides that entities producing dangerous chemicals are required to obtain work safety licenses pursuant to specific requirements. Without work safety licenses, no entity may engage in the formal manufacture of dangerous chemicals. The Regulations on the Safety Administration of Dangerous Chemicals (“RSADC”) was promulgated by the State Council on January 26, 2002, effective as of March 15, 2002. It sets forth general requirements for manufacturing and the storage of dangerous chemicals in China. The RSADC requires that companies manufacturing dangerous chemicals establish and strengthen their internal regulations and rules on safety control and fulfill the national standards and other relevant provisions of the State. In addition, according to the RSADC, companies that manufacture, store, transport or use dangerous chemicals shall be required to obtain corresponding approvals or licenses with the State Administration of Work Safety and its local branches and other proper authorities. Companies that manufacture or store dangerous chemicals without approval or registration with the proper authorities can be shut down, ordered to stop manufacturing or ordered to destroy the dangerous chemicals. Such companies can also be subject to fines. If criminal law is violated, the persons chiefly liable, along with other personnel directly responsible for such impropriety, shall be subject to relevant criminal liability. Regulations on Environmental Protection According to the Prevention and Control of Water Pollution Law, as adopted by the Standing Committee of the 10th National People’s Congress on February 28, 2008 and effective on June 1, 2008, China adopted a licensing system for pollutant discharge. Companies directly or indirectly responsible for discharge of industrial waste water or medical sewage to waters shall be required to obtain a pollutant discharge license. All companies are prohibited from discharging wastewater and sewage to waters without or in violation of the terms of the pollutant discharge license. The Regulations on the Administration of Construction Projects Environmental Protection (“RACPEP”), as adopted by the State Council on November 18, 1998 and effective on November 29, 1998, governs construction projects and the impact such projects will have on the environment. Pursuant to the RACPEP, the governing body is responsible for supervising the implementation of a three tiered system that includes (i) reviewing and approving a construction project, (ii) overseeing the construction project and (iii) to inspect the finished construction project and ensure that all harmful pollutants are disposed of correctly. Manufacturing companies are required to apply for inspection with environment protection authorities upon completion of a construction project. 13 Food Safety Law of the People’s Republic of China The Food Safety Law of the People’s Republic of China (the “Food Safety Law”) as adopted at the 7th Session of the Standing Committee of the 11th National People’s Congress of the People’s Republic of China and effective on June 1, 2009, governs the food safety in food production and business operation activities. Pursuant to the Food Safety Law, food producers must establish an internal inspection and record system for raw materials and predelivery products, and food distributors must also establish internal systems to record and inspect food products procured from suppliers. In addition, any food addictives that are not in the approved government catalog must not be used and no food products can be sold inspection-free. Regulations on the Implementation of the Food Safety Law of the People’s Republic of China The Regulations on the Implementation of the Food Safety Law of the People’s Republic of China (the “Regulations”) as adopted at the 73rd Standing Committee Meeting of the State Council on July 8, 2009 and effective on July 20, 2009, are promulgated in accordance with the Food Safety Law. The Regulations require that the local People’s Government at or above the country level shall perform the responsibility specified in the Food Safety Law, improve the ability for supervision and administration of food safety, ensure supervision and administration of food safety; establish and improve the coordination mechanism between food safety regulatory authorities, integrate and improve the food safety information network, and realize the sharing of food safety and food inspection information and other technical resources. Law of the People’s Republic of China on Quality and Safety of Agricultural Products The Law of the People’s Republic of China on Quality and Safety of Agricultural Products was adopted at the 21st Meeting of the Standing Committee of the Tenth National People’s Congress on April 29, 2006. This Law was enacted in order to ensure the quality and safety of agricultural products, maintain the health of the general public, and promote the development agriculture and rural economy. Pursuant to this Law, agricultural products distribution enterprises shall establish a sound system of inspection and acceptance for their purchases. In addition, agricultural products that fail to pass the inspection based on the quality and safety standards of agricultural products cannot be marketed. Compliance with Environmental Laws We strive to meet the requirements provided in environmental protection regulations, and regulations related to facility safety and quality control, throughout the design, maintenance and growth of our operation facilities and manufacturing process. Employees We currently have approximately 135employees of which Heilongjiang Zhongxian has 20 employees, Xinhua has 49 employees and Yulong has 66 employees and all of our employees are full-time employees. Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information required by this item. Item 1B.Unresolved Staff Comments Not applicable. 14 Item 2. Properties Farmland On October 9, 2011, we entered into an operating lease agreement with a municipality of Heilongjiang Province to lease 16,666,750 square meters of grassland which is effective from October 9, 2011 to October 8, 2021. The total payment of U.S.$4,686,000 for the rent wasfully paid on October 14, 2011. Pursuant to the lease agreement, we have the right to occupy, use and transfer during the lease term. Office Space We utilize office space from an unrelated third party and have a verbal agreement with theparty to continue to use the office at no cost. We also lease another office space at no cost from an unrelated third party. All land in China is government owned and cannot be sold to any individual or company. We obtained a “land use right” to use a track of land of 250,000 square meters at no cost for a period from December 2, 2005 to December 1, 2015. This land is used to allow our cows to graze. Item 3. Legal Proceedings We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. To our knowledge, there is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of our executive officers or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or any of our companies or our companies’ subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4. Mine Safety Disclosures Not Applicable. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities Market Information Our common stock has been quoted on the OTC Bulletin Board since July 8, 2010 and is currently quoted on the under the symbol “CMCI”. There has been a very limited public market for our common stock. There can be no assurance that a liquid market for our securities will ever develop. The following table sets forth the high and low bid quotations for our common stock as reported on the OTC Bulletin Board for the periods indicated. HighBid*($) LowBid*($) Fourth quarter $ Third quarter $ Second quarter $ First quarter $ Fourth quarter (from April 25, 2011) $ Third quarter $ N/A N/A Second quarter $ N/A N/A First quarter $ N/A N/A * The quotations of the closing prices reflect inter-dealer prices, without retail mark-up, markdown or commission. Holders As of September 26, 2012, there are 785 holders of record of the Company's common stock. Dividends The Company has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of the Company's business. 15 Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth securities authorized for issuance under any equity compensation plans approved by our stockholders as well as any equity compensation plans not approved by our stockholders as of June 30, 2012. Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Plan category Plans approved by our stockholders: - - - Plans not approved by stockholders: 2009 Stock Incentive Plan (1) 0 - 0 Remaining available for issuance under the China Modern Agricultural Information, Inc. 2012 Stock Incentive Plan. As of September 26, 2012, there were no shares of common stock remaining available for issuance under the China Modern Agricultural Information, Inc. 2012 Stock Incentive Plan. For a description of the China Modern Agricultural Information, Inc. 2012 Stock Incentive Plan please see “Note 13 Stock Incentive Plan” to the consolidated financial statements in this Annual Report, as filed with the SEC. Item 6.Selected Financial Data Smaller reporting companies are not required to provide the information required by this item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of the results of operations and financial condition of the Company for the years ended June 30, 2012 and 2011. Such discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto and other financial information contained elsewhere in this Annual Report. We are a leading producer and distributor of raw fresh milk in China. We have three operating entities with an aggregate fresh milk production capacity of approximately 149 tons (approximately 4,731 gallons) per day. We also have 39 exclusive individual partners with an aggregate fresh milk production capacity of approximately 245 tons per day. Change in Business Model In addition to selling fresh milk to Chinese manufacturing and distribution companies of dairy products, we started to stream revenue from making commission from the local farmers on their monthly milk sales. Since June 2011, we started to sell our milk cows to local farmer in exchange for monthly payments from the local farmers on their monthly milk sales. The monthly payments represent the monthly installments, including interest, for the purchase price of milk cows sold or a mix of the purchase price and commissions for our assistance in arranging for the sale of the milk. 16 Sale of Milk Cows In June 2011, we sold 2,000 milk cows to six local farmers with the purchase price being paid in installments over a five-year period with a minimum payment of 20% of the sales price annually. No down payment was made by the farmers for these sales in June 2011. In August 2011, through initial negotiation and subsequent modification of sales terms, we sold 5,635 milk cows to 20 local farmers with a 10% down payment with monthly installments plus interest at 7% on any remaining principal payment over a period of the remaining useful life of the cows sold. In September 2011, we also sold 3,787 milk cows to 13 local farmers with monthly installments payable over a period of the remaining useful life of the cows sold with no down payment. We also charge interest at a rate of 7% per annum on the outstanding principal. The receivable related to the sales of cows is included in notes receivable in the accompanying consolidated balance sheets as of June 30, 2012 and June 30, 2011.In addition to monthly installments for the purchase price of the cows sold, these local farmers who bought our cows in August and September 2011 also pay commissions to us each month for our assistance in arranging for the sale of their milk. Pursuant to the agreements with these local farmers entered in August and September 2011, we are also entitled to 30% of the monthly milk sales generated by the cows sold. The 30% monthly payments represent the monthly installments, including interest, for the purchase price of cows sold and commissions for our assistance in arranging for the sale of the milk.Wealsoentered into agreements with local farmers for a 30% commission of their monthly milk sales generated by the cows sold in June 2011. No sales of milk cows to the local farmers under these agreements occurred during the year ended June 30, 2012. By June 30, 2012, we had 14,067 cows, among which, 9,357 cows continue to be fed by local farmers, 400 cows are fed by our variable interest entity Xinhua Cattle, and 4,310 cows are fed by our variable interest entity Yulong Cattle. Starting with the quarter ended September 30, 2011, the food costs for feeding cows increased significantly. The food costs paid to the farmers for feeding cows per month increased from RMB 200 or $32 to RMB 280 or $44, RMB 280 or $44 to RMB 350 or $55, RMB 300 or $47 to RMB 380 or $60 and RMB 450 or $71 to RMB 540 or $85 for baby cows, pre-adult cows, young cows and milk cows respectively. This was the main reason we disposed of a large number of our cows and rented the grassland. Stock Incentive Plan On March 16, 2012, the Board of Directors adopted the China Modern Agricultural Information, Inc. Stock Incentive Plan (the “Plan”).The purpose of the Plan is to attract, motivate and retain top-quality directors, officers, employees, consultants, advisers and independent contractors, provide substantial incentives, to act in the best interests of the stockholders of the Company and to reward extraordinary effort.The awards under the Plan may be in the form of stock options, restricted stock, restricted stock units or performance share units.The total number of shares of Stock reserved for distribution under the Plan is 3,000,000.There are currently no shares available to be issued. On April 16, 2012, we granted 3,000,000 shares of restricted stock under the Plan to our employees and the shares were issued on April 27, 2012.The shares, with a fair value of $1,200,000 at the grant date, were fully vested on May 20, 2012 and the fair value of the shares was charged to operations for the year ended June 30, 2012. 17 Factors Affecting our Results of Operations Our operating results are primarily affected by the following present factors: Dairy Industry Growth. We believe the market for dairy products in China for the long term will be growing rapidly, driven by China’s economic growth, improved living quality and increased penetration of infant formula. We believe the demand of raw fresh milk will be increasing rapidly driven by the above factors. Production Capacity. Our revenue largely depends on our production capacity. The production capacity in this industry is determined by variety, aging and number of adult cows. Accordingly, we acquired Yulong Cattle in November 2011 which increased our number of the cows by 3,800 and improved our production capacity by approximately 90 tons per day. Raw Material Supply and Prices. The per unit costs of fresh raw milk are affected by the price volatility of raw material and feeding expenses in the China markets. For instance, the total food costs and feeding expenses paid to farmers increased by 17% in the quarter ended September 30, 2011 and stayed stable to June 30, 2012. In response to the increasedcosts, we leased the 16,666,750 square meters grassland in October 2011, and we believe we can start to produce hay, one of the major raw materials on the leased grassland, in the near future. Results of Operations The following tables present certain consolidated statements of income and other comprehensive income of operations information. Financial information is presented for the12 months ended June 30, 2012 and 2011 respectively (all information is presented in U.S. dollars). Comparison of Twelve Month Periods Ended June 30, 2012 and 2011 The following table sets forth certain information regarding our results of operations for the twelve months ended June 30, 2012 and 2011. For the 12 months ended June 30, 　 　 Change Amount % Revenue $ $ $ 19 Cost of goods sold $ $ $ ) ) Gross profit $ $ $ 46 Operating expenses $ $ $ 64 Operating income/(loss) $ $ $ 44 Other income and expenses $ $ $ 4190 Income before income tax $ $ $ 99 Provision for income tax $ $ $ 112 Net income before noncontrolling interests $ $ $ 95 Noncontrolling interests $ $ $ 12 Net income attributable to controlling interests $ $ $ 97 Foreign currency translation adjustment $ $ $ ) ) Total comprehensive income $ $ $ 84 18 Revenues The revenue was primarily generated from sales of natural milk and natural milk sales commission from farmers to which we sold cows. We had total revenues of $29,822,284 for the year ended June 30, 2012, an increase of $4,800,672 or 19%, compared to $25,021,612 for the year ended June 30, 2011. Although the changing of our business operating activities lead to the decrease in revenue of Xinhua, the successful acquisition of Yulong in November 2011 led to an increase in total revenue. For the twelve months ended June 30, 2012 and 2011, our revenue stream comprised sales of natural milk and sales commission from farmers. The following table shows the different revenue sources: For the 12 months ended June 30, 　 　 Change Amount % Sales of natural milk ) ) Sales commission Total revenue 19 For the twelve months ended June 30, 2012, our revenue generated from natural milk selling was $19,812,585 which represented a decrease of $5,086,228 or 20% compared to $24,898,813 for the twelve months ended June 30, 2011, despite the factor that the milk sales of Yulong Cattle for the post-acquisition period from November 24, 2011 to June 30, 2012 was included in our revenue for the twelve months ended June 30, 2012.The main reason for the decrease was due to the decrease in the number of our milk cows. The following table sets forth certain information regarding the number of milk cows and the revenue per cow: For the 12 months ended June 30, 　 　 Change Amount % Sales of natural milk ) ) Average number of milk cows ) ) Revenue from per milk cow 64 19 As we disposed of a large number of milk cows to local farmers in June, August and September of 2011, the average number of milk cows for the year ended June 30, 2012 decreased from 9560 to 4629 compared to the year ended June 30, 2011. In contrast to the decrease in number of milk cows, the revenue per milk cow increased to $4,280for the twelve months ended June 30, 2012 from $2,604 for the twelve months ended June 30, 2011, an increase of $1,676 or 64%. Three reasons caused the increase in revenue from milk cow. First, the sales price was increased from RMB 1.95 or approximately $ 0.31 per kg for the twelve months ended June 30, 2011 to RMB 3.35 or approximately $0.53 per kg, an increase of approximately RMB 1.40 or $ 0.22 or 72%. Second, we disposed of inferior domestic cows and kept superior imported Holstein cows which are still fed by Xinhua Cattle.Third, the addition of the milk cows owned by Yulong Cattle and the sale of our previously owned milk cows brought down the average age of our milk cows mix.The decrease in sales of natural milk was partially offset by sales commission from the local farmers of $10,009,699 for the twelve months ended June 30, 2012 and has become one of our main revenue streams. Gross profit Our cost of goods sold consists of feeding food, feeding expenses and other direct production overhead which includes labor costs, depreciation and water & electricity, etc. Our operating activities changed since the quarter ended September 30, 2011 which resulted in reduced direct costs especially in feeding food costs because the milk production and distribution are now entirely the responsibility of the local farmers. The change in our operating activities to the new program has resulted in a marked improvement in our margins.For the twelve months ended June 30, 2012, our cost of goods sold was reduced to $10,696,821 which represented a decrease of $1,235,028 or 10% compared to $11,931,849 for the twelve months ended June 30, 2011.The decrease was primarily due to the decrease in the number of adult cows. The following table sets forth certain information regarding the number of milk cows and the cost per cow: For the 12 months ended June 30, Change Amount % Cost of goods sold ) ) Average number of milk cows -4,931 52 Cost per milk cow 85 The increase in cost per milk cow for the twelve months ended June 30, 2012 continued to be primarily caused by the reasons below: o Increase in the price of raw materials and feeding expenses o The fixed costs allocated to a small number of adult cows caused the increase in unit cost; o We changed the cost allocation method that more costs were allocated to adult cows; o Not only did the food costs and feeding expenses increase, but also the auxiliary production costs increased as well, e.g, medicine, salary, etc; o The acquisition of Yulong Cattle caused the increase in unit cost due to the lower gross profit margin of Yulong Cattle. Gross profit margin Our gross profit margin increased to 64% for the twelve months ended June 30, 2012 from 52% for the twelve months ended June 30, 2011, primarily due to the change of our operating activities where the new revenue stream reduced direct costs, especially in feeding food costs because the milk production and distribution are entirely the responsibility of the local farmers. However, the gross profit margin from natural milk sales decreased from 52% to 46% due to the increase in raw materials and feeding expenses, although the sales price has significantly increased. We believe that the price of the raw materials will keep increasing in the future and that is one of the reasons we disposed of a large number of adult cows. 20 Operating expenses Our operating expenses increased to $2,292,568 for the twelve months ended June 30, 2012 from $1,397,561 for the twelve months ended June 30, 2011. It increased by $895,007 or 64%. The main operating expenses consist of human resources, depreciation, professional service fees for filings required by U.S. securities laws, consulting expenses to a Chinese financial advisory company, business taxes and expenses for stock option plan, etc. Due to the new revenue stream introduced, we incurred $619,307 and $6,754 in business tax for the twelve months ended June 30, 2012 and 2011, respectively. We classified it as a selling expense which is included in operating expenses. This is the main reason for the increase in operating expenses during the twelve months ended June 30, 2012. In addition, on April 16, 2012, we granted 3,000,000 shares of restricted stock under the Plan to our employees and the shares were issued on April 27, 2012.The shares, with a fair value of $1,200,000 at the grant date, were fully vested on May 20, 2012 and the fair value of the shares was charged to operations for the year ended June 30, 2012. Operating income As a result of the foregoing, we had operating income of $16,832,895 for the twelve month period ended June 30, 2012, representing an increase of $5,140,693, as compared to an operating income of $11,692,202 for the twelve month period ended June 30, 2011. Non-operating income Non operating income consists of a bargain purchase gain from the acquisition of Yulong Cattle and other non operating income.For the twelve months ended June 30, 2012, the bargain purchase gain was $5,721,596. The other non operating income consists primarily of interest income of $652,992 charged on the outstanding notes receivable from the farmers. For the twelve months ended June 30, 2012, we also have a non operating gain of $254,934 from the disposal of biological properties and a governmental subsidy of $110,320. Net Income Our 99% owned subsidiary, Xinhua Cattle and 100% owned subsidiary, Yulong Cattle are entitled to a tax exemption for the full Enterprise Income Tax in China due to a government tax preferential policy for the dairy farming industry. Heilongjiang Zhongxian Information is subject to an Enterprise Income Tax of 25% and files its own tax returns. The provision for income taxes was $6,064,917 including the income taxes on the bargain purchase gain and $2,866,622 for the twelve months ended June 30, 2012 and 2011, respectively. Net income was $17,554,833 and $8,983,781 for the twelve months ended June 30, 2012 and 2011, respectively which represented an increase in $8,571,052 or 95%. As we own 99% of Xinhua Cattle’s shares, non-controlling interests attributed to the minority interest shareholder was $145,750 and $130,597 for the twelve months ended June 30, 2012 and 2011, respectively. Our net income attributable to the Company was $17,409,083 representing $0.37 per share and $8,853,184 representing $0.23 per share for the twelve months ended June 30, 2012 and 2011, respectively. Foreign Currency Translation Adjustment Our reporting currency is the U.S. dollar. Our local currency, Renminbi, is our functional currency. All asset and liability accounts have been translated using the exchange rate in effect at the balance sheet date.Equity accounts have been translated at their historical exchange rates when the capital transactions occurred.Statements of income and other comprehensive income amounts have been translated using the average exchange rate for the periods presented.Adjustments resulting from the translation of our consolidated financial statements are recorded as other comprehensive income (loss).Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. For the twelve months ended June 30, 2012 and 2011, foreign currency translation adjustments of $570,593 and $892,351 have been reported as other comprehensive income in the consolidated statements of income and other comprehensive income. 21 Liquidity and Capital Resources As of June 30, 2012 and June 30, 2011, we have no bank debt but amounts owed to shareholders for $241,612 and $230,356, respectively. The amounts due to our shareholders is for the professional services incurred for listing in U.S stock market which was paid from our shareholders’ personal bank accounts because of the restriction of official bank transfers abroad by the Bank of China. At the same time, we had $16,941,737 and $5,525,180 in cash at June 30, 2012 and 2011 as well as net working capital totaling $23,384,004 and $8,216,425, respectively. During the twelve months ended June 30, 2012, our operating activities provided $15,433,905 in net cash, compared to $12,835,678 during the twelve months ended June 30, 2011.The net cash provided in the twelve months ended June 30, 2012 was much lower than our net income primarily due to the payment of $4,387,275 for the upfront payment of the grassland lease. Over the long term, our expectation is that we will utilize our capital resources as well as any additional investments that we secure in order to expand our operating activities.At the present time, however, we are able to operate profitably without significant additional investment.Moreover, our observation of the equity markets indicates that we would be unlikely to obtain financing on favorable terms at this time.Accordingly, our near term plan is to continue the program that we initiated during the past year, utilizing the resources available to us. Critical Accounting Policies and Estimates Basis of Accounting and Presentation The unaudited interim consolidated financial statements of the Company as of June 30, 2012 and for the twelve months ended June 30, 2012 and 2011, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the SEC which apply to interim financial statements.Accordingly, they do not include all of the information and footnotes normally required by accounting principles generally accepted in the United States of America for annual financial statements.The interim consolidated financial information should be read in conjunction with the consolidated financial statements and the notes thereto, included in the Company’s Form 10-K for the fiscal year ended June 30, 2012, previously filed with the SEC.In the opinion of management, the interim information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the periods presented. Revenue Recognition The Company’s primary sources of revenues are derived from (a) sale of fresh milk to Chinese manufacturing and distribution companies of dairy products and (b) commissions from local farmers on their monthly milk sales.The Company’s revenue recognition policies comply with SEC Staff Accounting Bulletin (“SAB”) 104.Revenues from sales of goods are recognized when the goods are delivered and the title is transferred, the risks and rewards of ownership have been transferred to the customer, the price is fixed and determinable and collection of the related receivable is reasonably assured. Milk sales revenue is recognized when the title to the goods has been passed to customers, which is the date when the goods are delivered to designated locations and accepted by the customers and the previously discussed requirements are met.Fresh milk is delivered to our customers on a daily basis.The customers’ acceptance occurs upon inspection of quality and measurement of quantity at the time of delivery.The Company does not provide the customer with the right of return.Sales commission revenue is recognized on a monthly basis based on monthly sales reports received. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. Item 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. 22 Item 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES Consolidated Financial Statements for the Years Ended June 30, 2012 and 2011 23 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM1 F-1 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets F-2 Consolidated Statements of Income and Other Comprehensive Income F-4 Consolidated Statements of Changes in Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS F-9 to F-40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders China Modern Agricultural Information, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of China Modern Agricultural Information, Inc. and Subsidiaries as of June 30, 2012 and 2011, and the related consolidated statements of income and other comprehensive income, changes in stockholders’ equity and cash flows for each of the two years in the period ended June 30, 2012.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by the management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of China Modern Agricultural Information, Inc. and Subsidiaries as of June 30, 2012 and 2011, and the consolidated results of their operations and their cash flows for the years ended June 30, 2012 and 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ Wei, Wei & Co., LLP New York, New York September 28, 2012 F-1 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2(IN U.S. $) ASSETS June 30, June 30, Current assets Cash $ $ Accounts receivable Inventories Prepaid expenses Prepaid land lease, current portion - Interest receivable - Notes receivable, current portion Total current assets Property, plant and equipment Less: accumulated depreciation ) ) Property, plant and equipment, net Other assets Notes receivable Prepaid land lease - Loan receivable - Biological assets, net Total other assets TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. F-2 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2(IN U.S. $) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, June 30, Current liabilities Accrued expenses and other payables $ $ Stockholder loans Total current liabilities Deferred income taxes Total liabilities Stockholders’ equity Common stock, $0.001 par value; 75,000,000 shares authorized; 53,100,000 and 41,100,000 shares issued and outstanding at June 30, 2012 and 2011 Additional paid-in capital Retained earnings Statutory reserve fund Other comprehensive income Sub-total Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. F-3 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE YEARS ENDED JUNE 30, 2(IN U.S. $) 　 Revenues Milk sales $ $ Sales commission Total revenues Cost of goods sold ) ) Gross profit Operating expenses Selling and marketing ) ) General and administrative ) ) Total operating expenses ) ) Operating income Other income and expenses Bargain purchase gain - Interest income on notes receivable - Gain on disposal of biological assets Government subsidies - Other non-operating income Total other income Income before income taxes Provision for income taxes Net income before noncontrolling interests Noncontrolling interests ) ) Net income attributable to common stockholders See accompanying notes to the consolidated financial statements. F-4 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (continued) FOR THE YEARS ENDED JUNE 30, 2(IN U.S. $) Other comprehensive income Foreign currency translation adjustment Total comprehensive income $ $ Earnings per common share, basic and diluted $ $ Weighted average shares outstanding, basic and diluted See accompanying notes to the consolidated financial statements. F-5 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED JUNE 30, 2(IN U.S. $) Common Stock Additional Paid-in Capital Retained Earnings Statutory Reserve Fund Noncontrolling Interests Other Comprehensive Income Total Balance, June 30, 2010 $ Reorganization forreverse merger ) - Stock-based compensation - Net income - VIE distribution - ) - ) Other comprehensiveincome - Balance, June 30, 2011 Issuance of common stockfor acquisition - Stock-based compensation - Net income - VIE distribution - ) - ) Appropriation of statutoryreserves - - ) - - - Other comprehensiveincome - Balance, June 30, 2012 $ See accompanying notes to the consolidated financial statements. F-6 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2(IN U.S. $) Cash flows from operating activities Net income before noncontrolling interests $ $ Adjustment to reconcile net income to net cash provided by (used in) operating activities: Depreciation Deferred income taxes Value of stock issued for expenses of reverse merger - Stock-based compensation - Bargain purchase gain ) - Gain from sale of biological assets ) ) Change in operating assets and liabilities (Increase) in accounts receivable ) ) Decrease in inventories (Increase) decrease in prepaid expenses ) (Increase) in prepaid land lease ) - (Increase) in interest receivable ) - (Decrease) in accounts payable ) ) Increase (decrease) in accrued expenses and other payables ) Net cash provided by operating activities Cash flows from investing activities Acquisition of Yulong Cattle, net of cash acquired - Loan receivable-Yulong Cattle - ) Collection of notes receivable - Proceeds from sales of biological assets - Purchase of property, plant and equipment ) ) (Increase) in biological assets ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities VIE distribution ) ) Proceeds from stockholder loans Repayment of stockholder loans ) ) Net cash provided by (used in) financing activities ) See accompanying notes to the consolidated financial statements. F-7 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) FOR THE YEARS ENDED JUNE 30, 2(IN U.S. $) Effect of exchange rate changes on cash Net increase in cash Cash, beginning of year Cash, end of year $ $ Supplemental disclosure of cash flow information Cash paid for income taxes $
